14. Amendment of the Rules following the establishment of a common Transparency Register (
Dear colleagues, I have a statement to read.
The Casini report on the interinstitutional agreement on a common transparency register between the European Parliament and the Commission represents an important step forward in regulating relations of MEPs with outside interests. Before we proceed to the vote on the report, I would like to underline that the ongoing activities of the working group on the code of conduct for MEPs and outside interests do not intend to put into question the substance of the agreement reached with the Commission and the content of the Casini report. They rather aim at complementing the framework by adding new aspects and, in particular, at strengthening the applicable rules as regards access of interest groups to the European Parliament premises.
(Interjection from the floor: 'Amen!' Laughter)